Title: To Thomas Jefferson from William C. C. Claiborne, 4 November 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


               
                  
                     Dear Sir,
                  
                  New-Orleans November 4th. 1804
               
               Governor Folch is now in this City, and was received by me with respectful Attention. On this morning accompanied by my Militia Officers, I waited upon the Marquis of Casa Calvo; visited with him the Cathedral Church, and assisted at high Mass.—This day is the feast of St. Carlos, and with a view of testifying my respect for his Catholic Majesty so long as my Country shall be in Peace with him, I have on this occasion treated his Officers here, with singular marks of respect.—I dine with the Marquis to Day, and on Tuesday next, I shall in return, give to the Marquis and to Governor Folch as splendid a Dinner as my resources will permit. My Letters to the Secretary of State will acquaint you of my prospects for the formation of a Council, and also of the unpleasant State of things at Nachitoches. 
               I think it would be advisable to hold a Conference with the Caddo Indians, and such other Tribes west of the Missisippi as could conveniently be assembled at Nachitoches; It is probable that the happiest results might attend such a Conference. If you should direct this Measure, (and should honor me with the Mission,) I would repair with pleasure to Nachitoches, & use every effort in my power to acquire & perpetuate the friendship of these Indians for the U. States.
               I believe the Fever has entirely abated in this City, and Industry & Commerce seem to have revived.—
               I still sincerely hope for an honorable & advantageous adjustment of our Differences with Spain; But whatever may be the result, I doubt not but our Government will find her Citizens united, & to them may safely be confided the support of our Country’s Claims.
               I pray God to preserve you in health & happiness!
               I have the honor to be Sir, Very respectfully Yo: Mo: Obt. Servt & faithful friend!
               
                  
                     William C. C. Claiborne
                  
               
            